Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 1 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA §

V. ; CRIMINAL NO. 19-cr-794
JAMES D. DANNENBAUM :

PLEA AGREEMENT

The United States of America, by and through Tim S. Braley, Attorney for the
United States, Carolyn Ferko and John Pearson, Assistant United States Attorneys;
Corey R. Amundson, Chief, Public Integrity Section of the Criminal Division of the
United States Department of Justice, and Jessica C. Harvey, Trial Attorney; and
James D. Dannenbaum, acting for himself and through his counsel, David Gerger,
Esq., Richard Deutsch, Esq., and Larry D. Eastepp, Esq., pursuant to Rule
11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have entered
into an agreement, the terms and conditions of which are as follows:

The Defendant’s Agreement

1, Defendant agrees to plead guilty to Count One of the Information. Count
One charges the Defendant with Making Contributions in the Names of Others, in
violation of Title 52, United States Code, Sections 30122 and 30109(d)(1)(D)(i) and
Title 18, United States Code, Section 2. Defendant, by entering this plea, agreesthat

he is waiving any right to have the facts that the law makes essential to the punishment
1
 

Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 2 of 29:

either charged in the Information or proven to a jury or judge beyond a reasonable
doubt. Defendant knowingly waives any objection with respect to venue to any
charges by the United States arising out of the conduct described in the instant Plea
Agreement and Information and consents to the filing of the Information in the United
States District Court for the Southern District of Texas.
Punishment Range

2. The statutory maximum penalty for this violation of Title 52, United
States Code, Sections 30122 and 30109(d)(1)(D)(i) and Title 18, United States Code,
Section 2, is a term of imprisonment of not more than two (2) years and a fine of not
less than 300 percent of the amount involved in the violation and not more than the
greater of $50,000 or 1,000 percent of the amount involved in the violation.
Additionally, Defendant may receive a term of supervised release after imprisonment
of not more than one year. Title 18, United States Code, §§ 3559(a) and 3583(b).
Defendant acknowledges and understands that if he should violate the conditions of
any period of supervised release which may be imposed as part of his sentence, then
Defendant may be imprisoned for the entire term of supervised release, without credit
for time already served on the term of supervised release prior to such violation. See
Title 18, United States Code, §§ 3559(a) and 3583(e)(3). Defendant understands that
he cannot have the imposition or execution of the sentence suspended, nor is he

eligible forparole. .
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 3 of 29 ©

Mandatory Special Assessment
3. Pursuant to Title 18, United States Code, § 3013(a)(2)(A), immediately
after sentencing, Defendant will pay to the Clerk of the United States District Court a
special assessment in the amount of one hundred dollars ($100.00) per count of
conviction. The payment will be by cashier’s check or money order payable to the
Clerk of the United States District Court, c/o District Clerk’s Office, P.O. Box 61010,

Houston, Texas 77208, Attention: Finance.

The United States’ Agreements
4. The United States agrees to each of the following:

(a) At the time of sentencing, the United States agrees not to oppose
Defendant’s anticipated request to the Court and the United States
Probation Office that he receive a two (2)-level downward adjustment
under § 3E1.1(a) of the Sentencing Guidelines should Defendant accept
responsibility as contemplated by the Sentencing Guidelines (U.S.S.G.);
and

(b) If Defendant qualifies for an adjustment under U.S.S.G.

§ 3E1.1(a) and Defendant’s offense level is 16 or greater, the United
States may move for an additional one (1)-level downward adjustment
based on the timeliness of the plea or the expeditious manner in which
Defendant provided complete information regarding his role in the
offense.

(c) The Government agrees that it will not seek restitution or forfeiture
of any property in conjunction with the offenses charged in the
Information.
 

Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD_ Page 4 of 29

Agreement Binding - Southern District of Texas and Criminal Division Only

5. The United States agrees that it will not further criminally prosecute
Defendant in the Southern District of Texas for offenses arising from conduct charged
in the. Information. This Plea Agreement binds only the United States Attorney’s
Office for the Southern District of Texas, the Criminal Division of the
U.S. Department of Justice, and Defendant. It does not bind any other United States
Attorney or component of the Department of Justice. The United States will bring this
Plea Agreement and the full extent of Defendant's cooperation to the attention of other

prosecuting offices if requested.
United States’ Non-Waiver of Appeal

6. The United States reserves the right to carry out its responsibilities
under the Sentencing Guidelines. Specifically, the United States reserves the right:
(a) _ to bring its version of the facts of this case, including its evidence file
and any investigative files, to the attention of the Probation Office in
connection with that office’s preparation of a presentence report;

(b) _toset forth or dispute sentencing factors or facts material to sentencing;

(c)  toseek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with U.S.S.G.
§ 6A1.2 and Title 18, United States Code, § 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was
determined.
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 5 of 29

Sentence Determination

7. Defendant is aware that the sentence will be imposed after consideration
of the Sentencing Guidelines, which are only advisory, as well as the provisions of
Title 18, United States Code, § 3553(a). Defendant nonetheless acknowledges and
agrees that the Court has authority to impose any sentence up to and including the
statutory maximum set for the offense(s) to which Defendant pleads guilty, and that
the sentence to be imposed is within the sole discretion of the sentencing judge after
the Court has consulted the applicable Sentencing Guidelines. Defendant understands
and agrees the parties’ positions regarding the application of the Sentencing
Guidelines do not bind the Court, and that the sentence imposed is within the
discretion of the sentencing judge. If the Court should impose any sentence up to
the maximum established by statute, or should the Court order any or all of the
sentences imposed to run consecutively, Defendant cannot, for that reason alone,
withdraw a guilty plea, and will remain bound to fulfill all of the obligations under
this Plea Agreement. The Government agrees that for purposes of this Plea Agreement
and subsequent sentencing calculations, the aggregate value of Defendant’s illegal
transactions in violation of Title 52, United States Code, Sections 30122 and

30109(d)(1)(D) is $323,300 during calendar years 2015, 2016, and 2017.
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD_ Page 6 of 29

Rights at Trial
8. Defendant represents to the Court that he is satisfied that his attorneys
have rendered effective assistance. Defendant understands that by entering into this
Agreement, he surrenders certain rights as provided in this Plea Agreement. Defendant

understands that those rights include the following:

(a) Ifthe Defendant persisted in a plea of not guilty to the charges, Defendant
would have the right to a speedy jury trial with the assistance of counsel.
The trial may be conducted by a judge sitting without a jury if Defendant,
the United States, and the court allagree.

(b) Ata trial, the United States would be required to present witnesses and
other evidence against Defendant. Defendant would have the
opportunity to confront those witnesses and his attorney would be
allowed to cross-examine them. In turn, Defendant could, but would not
be required to, present witnesses and other evidence on his own behalf.
If the witnesses for Defendant would not appear voluntarily, he could
require their attendance through the subpoena power of the court.

(c) Atatrial, Defendant could rely on a privilege against self-incrimination
and decline to testify, and no inference of guilt could be drawn from
such refusal to testify. However, if Defendant desired to do so, he could
testify on his own behalf.

Factual Basis for Guilty Plea

9. Defendant is pleading guilty because he is guilty of the charges
contained in Count One of the Information. If this case were to proceed to trial, the
United States could prove each element of the offense beyond a reasonable doubt. The

following facts, among others would be offered to establish Defendant’s guilt:
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD_ Page 7 of 29

(a.) Dannenbaum Engineering Corporation (“DEC”) was a privately owned
civil engineering firm headquartered in Houston, Texas, within the Southern District
of Texas, and with satellite locations in Austin, Dallas, El Paso, Ft. Worth, San
Antonio, Laredo, and McAllen. Engineering Holding Corporation (EHC) was the
parent company of DEC.

(b.) James D. Dannenbaum (hereinafter “Defendant”) was a resident of
Houston, Texas, located in the Southern District of Texas. The Defendant was the
largest individual shareholder of EHC and DEC, as well as President and Chief
Executive Officer of DEC.

(c.) Former Employee A was a resident of McAllen, Texas, within the
Southern District of Texas. Former Employee A served as the lead project manager on
most of DEC’s South Texas work.

(d.) From in and about 2015 through in and about 2017, the Company,
Defendant, and Former Employee A knowingly and willfully made contributions to
candidates for federal office in the names of other persons, aggregating $25,000 and
more during a calendar year. Defendant and Former Employee A directly and
indirectly solicited DEC employees and their family members for contributions to
various federal candidates and their committees, with the understanding that the DEC,
the Defendant, Former Employee A, and others would provide the funds for the

contributions or would reimburse the conduit donors in full, including by causing
 

Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD_ Page 8 of 29

funds to be disbursed from DEC as an advance or a reimbursement for the conduits’
contributions. In addition, Defendant routinely directed funds from DEC to his own
account to reimburse himself for his own advances or reimbursements to such
conduits.

(e.) The contributions are detailed below:

 

 

 

 

Year Conduits Total Contributed | Campaigns & | Contributions
Committees

2015 15 $170,800 8 42

2016 26 $130,000 15 44

2017 4 $22,500 3 9

 

 

 

 

 

 

 
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 9 of 29

(f.) In 2015, Defendant, Former Employee A, and DEC caused
approximately fifteen DEC employees and their family members to contribute in
their own names to various federal campaigns, and political action committees that
conducted activities in connection with a federal election. In the aggregate, the
conduits made approximately forty-two contributions, totaling $170,800, to
approximately eight federal campaigns and political action committees. Each of
these contributions was reimbursed by Defendant with corporate funds. Neither
Defendant, Former Employee A, nor DEC revealed to the candidates or to the

committees that the company was the true source of these funds.

(g.) In 2016, Defendant, Former Employee A, and DEC caused approximately
twenty-six DEC employees and their family members to contribute in their own
names to various federal campaigns, and political action committees that conducted
activities in connection with a federal election. In the aggregate, the conduits made
approximately forty-four contributions, totaling $130,000, to approximately fifteen
federal campaigns and political action committees. Each of these contributions was
reimbursed by Defendant with corporate funds. Defendant did not reveal to the
candidates or to the committees that he was the true source of these funds.

(h.) In 2017, Defendant, Former Employee A, and DEC caused approximately
four of Defendant’s employees and their family members to contribute in their own

names to various federal campaigns and political action committees that conducted
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 10 of 29

activities in connection with a federal election. In the aggregate, the conduits made
approximately nine contributions, totaling $22,500, to approximately three federal
campaigns, and political action committees. Each of these contributions was
reimbursed by Defendant with corporate funds. Defendant did not reveal to the
candidates or to the committees that he was the true source of these funds.

(i.) “Committee A” was an independent expenditure-only political committee,
or “Super PAC,” that received contributions made for the purpose of influencing
elections for federal office, including for the office of President of the United States.
In or about 2015, Defendant solicited Former Employee A and other DEC employees
to contribute to Committee A, representing that he would reimburse them in full for
their contributions. In or about 2015, at Defendant’s solicitation and direction,
Former Employee A and eight other DEC employees and their family members each
contributed to Committee A in their own names, for a total of $90,000. Defendant
and Former Employee A reimbursed each contributor using funds derived from the
corporate bank account of DEC. Defendant did not reveal to Committee A that DEC
was the true source of these funds.

(j.) “Candidate B” was a candidate for the office of President of the United
States. “Committee B” was Candidate B’s principal campaign committee. In or about
2015, Defendant solicited Former Employee A and other DEC employees to

contribute to Committee B, representing that he would reimburse them in full for

10
 

Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 11 of 29

their contributions. In or about 2015, at Defendant’s solicitation and direction,
Former Employee A and ten other DEC employees and their family members each
contributed to Committee B in their own names, for a total of $48,600. Defendant
reimbursed each contributor using funds derived from the corporate bank account of
DEC. Defendant did not reveal to Committee B that DEC was the true source of
these funds. Additionally, in or about 2016, Defendant solicited DEC employees to
contribute to Committee B, representing that he would reimburse them in full for
their contributions. In or about 2016,at Defendant’s solicitation and direction, eight
DEC employees and their family members each contributed to Committee B in their
own names, for a total of $21,600. Defendant reimbursed the contributors for their
contributions using funds derived from the corporate bank account of DEC.
Defendant did not reveal to Committee B that DEC was the true source of these
funds.

(k.) “Candidate C” was a candidate for the office of United States Senator.
* “Committee C” was Candidate C’s principal campaign committee. In or about 2015,
Defendant solicited DEC employees to contribute to Committee C, representing that
he would reimburse them in full for their contributions. In or about 2015, at
Defendant’s solicitation and direction, four DEC employees and their family
members each contributed to Committee C in their own names, for a total of $10,800.

Defendant reimbursed each contributor using funds derived from the corporate bank

11
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 12 of 29

account of DEC. Defendant did not reveal to Committee C that DEC was the true
source of these funds.

(1.) “Candidate D” was a candidate for the United States House of
Representatives. “Committee D” was Candidate D’s principal campaign committee.
In or about 2015, Defendant solicited DEC employees to contribute to Committee
D, representing that he would reimburse them in full for their contributions. In or
about 2015, at Defendant’s solicitation and direction, three DEC employees and their
family members each contributed to Committee D in their own names, for a total of
$8,100. Defendant reimbursed each contributor using funds derived from the
corporate bank account of DEC. Defendant did not reveal to Committee D that DEC
was the true source of these funds. In addition, in or about 2016, Defendant solicited
DEC employees to contribute to Committee D, representing that he would reimburse
them in full for their contributions. In or about 2016, at Defendant’s solicitation and
direction, one employee of DEC contributed to Committee D in his or her own name,
for a total of $2,700. Defendant reimbursed the contributor using funds derived from
the corporate bank account of DEC. Defendant did not reveal to Committee D that
DEC was the true source of these funds.

(m.) “Candidate E,” referred to elsewhere as “Candidate #3-2017,” was a
candidate for the United States House of Representatives. “Committee E,” referred

to elsewhere as “Committee #3-2017,” was Candidate E’s principal campaign

12
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 13 of 29

committee. In or about 2015, Former Employee A contributed to Committee E in his
or her own name, for a total of $4,200. Defendant reimbursed Former Employee A
using funds derived from the corporate bank account of DEC. Defendant did not
reveal to Committee E that DEC was the true source of these funds. In or about 2017,
Former Employee A contributed to Committee E in his or her name, for a total of
$2,500. Defendant reimbursed Former Employee A using funds derived from the
corporate bank account of DEC. Defendant did not reveal to Committee E that DEC
was the true source of these funds.

(n.) “Candidate F” was a candidate for the United States House of
Representatives. “Committee F” was Candidate F’s principal campaign committee. In
or about 2015, Former Employee A contributed to Committee F in his or her own
name, for a total of $3,700. Defendant reimbursed Former Employee A using funds
derived from the corporate bank account of DEC. Defendant did not reveal to
Committee F that DEC was the true source of these funds.

(o.) “Candidate G” was a candidate for the office of President of the United
States. “Committee G” was Candidate G’s principal campaign committee. In or
about 2015, Former Employee A contributed to Committee G in his or her own name,
for a total of $2,700. Defendant reimbursed Former Employee A using funds derived
from the corporate bank account of DEC. Defendant did not reveal to Committee G

that DEC was the true source of these funds. In addition, in or about 2016, Defendant

13
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 14 of 29

and Former Employee A solicited DEC employees to contribute to Committee G,
representing that Defendant would reimburse them in full for their contributions. In
or about 2016, at Defendant’s and Former Employee A’s solicitation and direction,
Former Employee A and nine other DEC employees and their family members each
contributed to Committee G in their own names, for a total of $27,000. Defendant
and Former Employee A reimbursed the contributors for their contributions using
funds derived from the corporate bank account of DEC. Defendant and Former
Employee A did not reveal to Committee G that DEC was the true source of these

funds.

(p.) “Candidate H” was a candidate for the office of United States Senator.
“Committee H” was Candidate H’s principal campaign committee. In or about 2015,
Defendant solicited DEC employees to contribute to Committee H, representing that
he would reimburse them in full for their contributions. In or about 2015, at
Defendant’s solicitation and direction, one employee contributed to Committee H in
his or her own name, for a total of $2,700. Defendant reimbursed the contributor
using funds derived from the corporate bank account of DEC. Defendant did not
reveal to Committee H that DEC was the true source of these funds.

(q.) “Candidate I’ was a candidate for the United States House of
Representatives. “Committee J” was a joint fundraising committee of Candidate I. In
or about 2016, Defendant solicited DEC employees to contribute to Committee I,

14
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 15 of 29

representing that he would reimburse them in full for their contributions. In or about
2016, at Defendant’s solicitation and direction, five DEC employees and their family
members each contributed to Committee I in their own names, for a total of $25,000.

Defendant reimbursed the contributors for their contributions using funds derived
from the corporate bank account of DEC. Defendant did not reveal to Committee I
that DEC was the true source of these funds.

(r.) “Candidate J’ was a candidate for the United States House of
Representatives. “Committee J” was Candidate J’s principal campaign committee.
In or about 2016, Defendant solicited DEC employees to contribute to Committee J,
representing that he would reimburse them in full for their contributions. In or about
2016, at Defendant’s solicitation and direction, four DEC employees and their family
members each contributed to Committee J in their own names, for a total of $10,800.
Defendant reimbursed the contributors for their contributions using funds derived
from the corporate bank account of DEC. Defendant did not reveal to Committee J
that DEC was the true source of these funds.

(s.) “Candidate K’” was a candidate for the United States House of
Representatives. “Committee K” was Candidate K’s principal campaign committee.
In or about 2016, Defendant solicited DEC employees to contribute to Committee
K, representing that he would reimburse them in full for their contributions. In or

about 2016, at Defendant’s solicitation and direction, four DEC employees and their

15
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 16 of 29

family members each contributed to Committee K in their own names, for a total of
$10,800. Defendant reimbursed the contributors for their contributions using funds
derived from the corporate bank account of DEC. Defendant did not reveal to
Committee K that DEC was the true source of these funds.

(t.) “Candidate L” was a candidate for the United States House of
Representatives. “Committee L” was Candidate L’s principal campaign committee.
In or about 2016, Defendant solicited DEC employees to contribute to Committee L,
representing that he would reimburse them in full for their contributions. In or about
2016, at Defendant’s solicitation and direction, two DEC employees and their family
members each contributed to Committee L in their own names, for a total of $5,400.
Defendant reimbursed the contributors for their contributions using funds derived
from the corporate bank account of DEC. Defendant did not reveal to Committee L
that DEC was the true source of these funds.

(u.) “Candidate M” was a candidate for the United States House of
Representatives. “Committee M” was Candidate M’s principal campaign committee.
In or about 2016, Defendant solicited DEC employees to contribute to Committee
M, representing that he would reimburse them in full for their contributions. In or
about 2016, at Defendant’s solicitation and direction, two DEC employees andtheir
family members each contributed to Committee M in their own names, for a total of

$5,400. Defendant reimbursed the contributors for their contributions using funds

16
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 17 of 29

derived from the corporate bank account of DEC. Defendant did not reveal to
Committee M that DEC was the true source of these funds.

(v.) “Candidate N” was a candidate for the United States House of
Representatives. “Committee N” was Candidate N’s principal campaign committee.
In or about 2016, at Defendant and Former Employee A’s solicitation and direction,
Former Employee A and one other DEC employee each contributed to Committee N
in their own names, for a total of $5,200. Defendant reimbursed the contributors
using funds derived from the corporate bank account of DEC. Defendant and Former
Employee A did not reveal to Committee N that DEC was the true source of these
funds.

(w.) “Committee O” was an independent expenditure-only political
committee, or “Super PAC,” that received contributions made for the purpose of
influencing elections for federal office. In or about 2016, at Former Employee A’s
solicitation and direction, one employee of DEC contributed to Committee O in his
or her own name, for a total of $5,000. Defendant reimbursed the contributor using
funds derived from the corporate bank account of DEC. Defendant did not reveal to
Committee O that DEC was the true source of these funds.

(x.) “Candidate P” was a candidate for the United States House of
Representatives. “Committee P” was Candidate P’s principal campaign committee.

In or about 2016, Defendant solicited DEC employees to contribute to Committee P,

17
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 18 of 29

representing that he would reimburse them in full for their contributions. In or about
2016, at Defendant’s solicitation and direction, one employee of DEC contributed to
Committee P in his or her own name, for a total of $2,700. Defendant reimbursed the
contributor for using funds derived from the corporate bank account of DEC.
Defendant did not reveal to Committee P that DEC was the true source of these
funds.

(y.) “Candidate Q” was a candidate for the United States House of
Representatives. “Committee Q” was Candidate Q’s principal campaigncommittee.
In or about 2016, Former Employee A contributed to Committee Q in his or her own
name, for a total of $2,700. Defendant reimbursed Former Employee A using funds
derived from the corporate bank account of DEC. Defendant did not reveal to
Committee Q that DEC was the true source of these funds.

(z.) “Candidate R” was a candidate for the office of President of the United
States. “Committee R” was Candidate R’s principal campaign committee. In or about
2016, Defendant solicited DEC employees to contribute to Committee R,
representing that he would reimburse them in full for their contributions. In or about
2016, at Defendant’s solicitation and direction, one employee of DEC contributed to
Committee R in his or her own name, for a total of $2,700. Defendant reimbursed the
contributor using funds derived from the corporate bank account of DEC. Defendant

did not reveal to Committee R that DEC was the true source of these funds.

18
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 19 of 29

(aa.) “Committee S” was a qualified political action committee that received
contributions made for the purpose of influencing elections for federal office. In or
about 2016, Former Employee A contributed to Committee S in his or her own name,
for a total of $2,000. Defendant reimbursed Former Employee A using funds derived
from the corporate bank account of DEC. Defendant did not reveal to Committee S
that DEC was the true source of these funds.

(bb.) “Candidate T” was a candidate for the office of United States Senator.
“Committee T” was Candidate T’s principal campaign committee. In or about 2016,
Former Employee A contributed to Committee T in his or her own name, for atotal of
$1,000. Defendant reimbursed Former Employee A using funds derived from the
corporate bank account of DEC. Defendant did not reveal to Committee T that DEC
was the true source of these funds.

(cc.) “Candidate U,” referred to elsewhere as “Candidate #1-2017,” was a
candidate for the United States House of Representatives. “Committee U,” referred
to elsewhere as “Committee #1-2017,” was Candidate #U’s principal campaign
committee. In or about 2017, Defendant and Former Employee A solicited DEC
employees to contribute to Committee U, representing that Defendant would
reimburse them in full for their contributions. In or about 2017, at Defendant’s and
Former Employee A’s solicitation and direction, Former Employee A and three other

employees of DEC contributed to Committee U in their own names, for a total of

19
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 20 of 29

$10,000. Defendant reimbursed each contributor using funds derived from the
corporate bank account of DEC. Defendant did not reveal to Committee U that DEC
was the true source of these funds.

(dd.) “Candidate V,” referred to elsewhere as “Candidate #2-2017,” was a
candidate for the office of United States Senator. “Committee V,” referred to
elsewhere as “Committee #2-2017,” was Candidate V’s principal campaign
committee. In or about 2017, Defendant and Former Employee A solicited DEC
employees to contribute to Committee V, representing that Defendant would
reimburse them in full for their contributions. In or about 2017, at Defendant’s and
Former Employee A’s solicitation and direction, Former Employee A and three other
employees of DEC contributed to Committee V in their own names, for a total of
$10,000. Defendant reimbursed each contributor using funds derived from the
corporate bank account of DEC. Defendant did not reveal to Committee V that DEC
was the true source of these funds.

(ee.) On February 14, 2017, Defendant and Former Employee A discussed
their plan to use corporate funds to contribute a total of $10,000 to the reelection
campaign of Candidate U, that is, Candidate #1-2017, and a total of $10,000 to the
reelection campaign of Candidate V, that is, Candidate #2-2017. During the
conversation, Dannenbaum directed Former Employee A, “For the federal, you

know you’ll have to split it up.” Former Employee A replied, “Yeah, I was gonna

20
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 21 of 29

make sure I get it split up right.” Defendant replied, “Yeah-I-I normally have all the
checks together and then staple, you know, my business card . . . to the checks so
that-so there’s no confusion about ... where they camefrom.”

(ff.) In or about February 2017, Defendant submitted a “Check Request Form”
to DEC’s finance office, directing that a $21,000 payment be issued to Former
Employee A. On the form, Defendant indicated that the check was to be a payment

for a “Marketing Advance.”

(gg.) Shortly thereafter, Defendant caused Former Employee A to receive a
DEC corporate check in the amount of $21,000 with the abbreviation “MKT ADV”
noted on the check stub. After receiving this corporate check, Former Employee A,
in turn, wrote three personal checks to three DEC employees. The amount of these
checks mirrored the total amount that each DEC employee contributed to the
campaigns identified by Dannenbaum and Former Employee A. FEC records show
that Former Employee A and the three DEC employees’ February 2017 campaign
contributions totaled $10,000 to each of the two campaigns.

(hh.) After the FBI conducted search warrants at multiple DEC locations in
April 2017, and after the FBI interviewed an employee from the external audit and
accounting firm hired by EHC and DEC to prepare its tax returns, these individuals
began to prepare EHC’s draft 2016 corporate tax return. In November and December
2017, these individuals interviewed Defendant regarding whether DEC had made

21
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 22 of 29

any politically related payments. The external audit and accounting team also asked
DEC via a written questionnaire, “Did the company pay or incur any amount, either
directly or indirectly, related to participation in, or intervention in, any political
campaign on behalf of (or in opposition to) any candidate for public office?”
Defendant willfully and falsely responded, “No.”

(ii.) At the time he executed the charged conduit contribution scheme,
Defendant knew that it was unlawful under federal law to make contributions in the
names of others.

Breach of Plea Agreement

10. If Defendant should fail in any way to fulfill completely all of the
obligations under this Plea Agreement, the United States will be released from its
obligations under the Plea Agreement, and Defendant’s plea and sentence will stand.
If at any time Defendant retains, conceals or disposes of assets in violation of this
Plea Agreement, or if Defendant knowingly withholds evidence or is otherwise not
completely truthful with the United States, then the United States may move the
Court to set aside the guilty plea and reinstate prosecution. Any information and
documents that have been disclosed by Defendant, whether prior to or subsequent to
this Plea Agreement, and all leads derived therefrom, will be used against Defendant

in any prosecution.

22
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 23 of 29

Restitution, Forfeiture, and Fines

11. This Plea Agreement is being entered into by the United States on the
basis of Defendant’s express representation that he will make a full and complete
disclosure of all assets over which he exercises direct or indirect control, or in which
he has any financial interest. Defendant agrees not to dispose of any assets or take
any action that would affect a transfer of property in which he has an interest, unless
Defendant obtains the prior written permission of the United States.

12. Defendant agrees to make complete financial disclosure by truthfully
executing a sworn financial statement (Form OBD-500) by the deadline set by the
United States, or if no deadline is set, prior to sentencing. Defendant agrees to
authorize the release of all financial information requested by the United States,
including, but not limited to, executing authorization forms permitting the United
States to obtain tax information, bank account records, credit histories, and social
security information. Defendant agrees to discuss and answer any questions by the
United States relating to Defendant’s complete financial disclosure.

13. Defendant agrees to take all steps necessary to pass clear title to
forfeitable assets to the United States and to assist fully in the collection of restitution
and fines, including, but not limited to, surrendering title, executing a warranty deed,
signing a consent decree, stipulating to facts regarding the transfer of title and the

basis for the forfeiture, and signing any other documents necessary to effectuate such

23
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 24 of 29

transfer. Defendant also agrees to direct any banks which have custody of his assets
to deliver all funds and records of such assets to the United States.
14. Defendant understands that forfeiture, restitution, and fines are separate

components of sentencing and are separate obligations.

Restitution
15. If restitution is an issue, Defendant understands and agrees that the
Court will determine the amount of restitution to fully compensate the victim.
Defendant agrees that restitution imposed by the Court will be due and payable
immediately and that Defendant will not attempt to avoid or delay payment.
Defendant waives the right to challenge in any manner, including by direct appeal or
in a collateral proceeding, the restitution order imposed by the Court.
Forfeiture
16. Defendant agrees to waive any and all interest in any asset which is the
subject of a related administrative or judicial forfeiture proceeding, whether criminal
or civil, federal or state.
Fines
17. Defendant understands that the Federal Election Campaign Act of 1971,
as amended, Title 52 U.S.C. §§ 30101, et seg., requires the Court to impose a fine,
and that under the Sentencing Guidelines the Court is permitted to order Defendant
to pay a fine that is sufficient to reimburse the government for the costs of any

24
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 25 of 29

imprisonment or term of supervised release, if any. Defendant agrees that any fine
imposed by the Court will be due and payable immediately, and Defendant will not
attempt to avoid or delay payment. Subject to the provisions of Paragraph 6 above,
Defendant waives the right to challenge the fine in any manner, including by direct

appeal or in a collateral proceeding.

Wiring of Plea Agreement

18. Defendant understands and acknowledges that this Plea Agreement and
any plea of guilty which Defendant may enter pursuant to this Plea Agreement are
contingent upon the entry of a Deferred Prosecution Agreement between the United
States and Defendants Dannenbaum Engineering Corporation and Engineering
Holding Corporation. If the Deferred Prosecution Agreement is not entered, this Plea
Agreement and any proceedings pursuant to this Plea Agreement shall be withdrawn
or voided at the sole discretion of the United States.

Complete Agreement

19. This written Plea Agreement, consisting of 29 pages, including the
attached addendum of Defendant and his attorney, constitutes the complete Plea
Agreement between the United States, Defendant, and his counsel. No promises or
representations have been made by the United States except as set forth in writing in
this Plea Agreement. Defendant acknowledges that no threats have been made

against him and that he is pleading guilty freely and voluntarily because he is guilty.
25
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 26 of 29

20. The defendant further agrees that with respect to any and all dismissed
charges he is not a “prevailing party” within the meaning of the Hyde Amendment,

Section 617, P .L. 105-119 (Nov. 26, 1997), and will not file any claim under that

law.

21. Any modification of this Plea Agreement must be in writing and signed

by all parties.

Filed at Povo , Texas, on December & , 2019.

mitt DS phon

SD. DANNENBAUM !
dant

Subscribed and sworn to before me on December & 5
2019.

DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK

By: Deputy United States District Clerk

 

26
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 27 of 29

APPROVED:

COREY R. AMUNDSON

Chief, Public Integrity Section
Criminal Division

United States Department of Justice

 

TIM S. BRALEY

Attorney for the United States
United States Attorney’s Office
Southern District of Texas

 

J SP C. soe hee erko
Trial Attorney John Péarson

DAVID GERGER

Lo Defendant

LARRY D. EASTHPP
Attorney for Defendant

  

27

Assistant Yen States Attorneys

RICHAB DEUTSCH
ttorney for Defendant
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD Page 28 of 29

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

§
§
Vv. § CRIMINAL NO. 19-cr-
JAMES D. DANNENBAUM :
PLEA AGREEMENT - ADDENDUM

I have fully explained to Defendant his rights with respect to the pending
Indictment. I have reviewed the provisions of the United States Sentencing
Commission’s Guidelines Manual and Policy Statements and I have fully and
carefully explained to Defendant the provisions of those Guidelines which may
apply in this case. I have also explained to Defendant that the Sentencing Guidelines
are only advisory and the court may sentence Defendant up to the maximum allowed

by statute per count of conviction. Further, I have carefully reviewed every part of

this Plea Agreement with Defendant. To my knowledge, Defendant’s decision to

enter in Agreement i¢ an ipfprmed and voluntary one.
2/6/15

Attorney for Defendant Date

28
Case 4:19-cr-00794 Document 21 Filed on 12/06/19 in TXSD-. Page 29 of 29

1 have consulted with my attorney and fully understand all my rights with
respect to the Indictment pending against me. My attorney has fully explained and
I understand all my rights with respect to the provisions of the United States
Sentencing Commission’s Guidelines Manual which may apply in my case. I have
read and carefully reviewed every part of this Plea Agreement with my attorney. I
understand this Agreement and I voluntarily agree to its terms.

4A pbb sufi 2[b [19

JAMES fatebetet Date /

29
